      Case 7:21-cv-00104 Document 1-1 Filed on 03/23/21 in TXSD Page 1 of 1




                                    Exhibit A
                                    Exhibit A
                    Index of
                    Index    All Matters
                          of All Matters Being
                                         Being Filed
                                               Filed

     Exhibit
     Exhibit                                      Document
                                                  Document

         A
         A     Index of all
               Index of all matters
                            matters being
                                    being filed
                                          filed

         B
         B     Executed process
               Executed process

         C
         C     Plaintiff’s Original
               Plaintiff's Original Petition
                                    Petition

         D
         D     Defendant’s Original
               Defendant's Original Answer
                                    Answer

         E
         E     Docket Report
               Docket Report (C-0637-21-F)
                             (C-0637-21-F)

         F
         F     List of all
               List of all parties
                           parties and
                                   and counsel
                                       counsel of
                                               of record
                                                  record




50382819\1
50382819\1
